Citation Nr: 1403218	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 30 percent rating for PTSD.  

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the claims file.  

At the September 2010 hearing the Veteran claimed, in substance, that his service connected PTSD prevented him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in February 2008.  Since that time, at the September 2010 Board hearing, the Veteran specifically indicated that his PTSD symptoms had increased in severity.  He reported that he suffered from current PTSD symptoms that included weekly panic attacks, angry outbursts, difficulty sleeping, difficulty concentrating, and problems with his memory.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected PTSD.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As explained above, the record raises a claim for a TDIU.  See Rice, supra.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case nor has he been provided with an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The Veteran reported that he receives ongoing treatment.  Therefore, prior to the examination, all outstanding records of pertinent treatment must be obtained and added to the record.  38 U.S.C.A. § 5107A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, all of his outstanding treatment records including any VA treatment records.

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his PTSD.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a Global Assessment of Functioning (GAF) score.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  After undertaking the above development to the extent possible, provide the Veteran with a TDIU VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In offering this impression, the examiner should discuss the February 2011 VA neurological examination report in which it was noted that the Veteran reported that he retired in 2009 because he was eligible by his age or the duration of his work, and also due to his psychiatric problem (PTSD) as well as the May 2008 report from G. M. Joseph that indicated that the Veteran's symptoms had caused him significant impairment in his occupational functioning and that he was unable to work on a day following a nightmare, as he would re-experience trauma.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicate whether an evaluation in excess of 30 percent is warranted for PTSD at any time during the pendency of the appeal (see Hart v. Mansfield, 21 Vet. App. 505 (2007)) as well as his TDIU claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing a TDIU as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


